Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As mentioned in the Non-Final Office Action on 11/13/2020, claim 20 uses the limitation that the composition is “consisting essentially of”.  The Applicant had defined this phrase as:
including only the listed ingredients, minor amounts (less than 2%, 1 %, 0.5%, 0.25%, or 0.1 %, all w/v) of other ingredients that supplement the antimicrobial activity and/or provide a secondary effect (e.g., antifogging, soil removal, wound cleaning, etc.) that is desirable in view of the intended end use, and/or inactive additives or adjuvants (Specification, pg. 5, top).

In this case the prior art of record as well as that searched did not render obvious the claimed composition and amounts of claim 20, nor did it provide sufficient motivation to exclude their other active ingredients to meet the exclusionary proviso of “consisting essentially of” in the Specification. Therefore this claim and its dependents are free of the art. Since new claims 21-30 are use the more narrow language of “consisting of”, then these claims too are free of the art for the same reasons as claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699